The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to Applicants 07/26/2021 amendment(s) /response(s) in the Application 16/490,105 by Takeda et al. for “TO PREVENT COMMUNICATING DIRECTIONS FROM CONFLICTING WITH EACH OTHER”, filed on 08/30/2019. The amendment/response to the claims has been entered: 
Claims 1-7 are cancelled. 
Claims 8 and 10-11 are currently amended. 
Therefore, Claims 8-13 are now pending. 
This rejection is FINAL. 

Response to Arguments

Applicant’s arguments, filed on 07/26/2021, hereinafter  “Remarks”, have been fully considered and they are persuasive in part, as described below:
Applicants have amended the title to be: “TO PREVENT COMMUNICATING DIRECTIONS FROM CONFLICTING WITH EACH OTHER
Regarding the rejection under Section 112(b), Applicants arguments, on page 7 of the Remarks, in combination with the claim amendments (Claims 8, 10 and 11) are persuasive. Therefore, the Section 112 Rejection has been withdrawn. 

On pages 8-9 of the Remarks, Applicants assert that the prior art reference of Stern-Berkowitz fails to explicitly disclose the following negative limitation directed toward “wherein the processor does not expect to change the transmission direction in a given symbol in the given slot by the downlink control information”. Examiner respectfully disagrees.
In response, Examiner notes that Applicant’s claim language does not specifically define the term “does not expect to change”, nor does the claim language provide any further details regarding this term. Based on the broadest reasonable interpretation of the term “does not expect to change”, Examiner notes that this term can be construed as merely configuring a wireless transmit receive unit (WTRU) to not change an uplink/downlink transmission direction for a period of time after reception of an indication of the uplink/downlink transmission direction. Based on this interpretation, Examiner notes that the prior art reference of Stern-Berkowitz, paragraphs 152-154 (particularly paragraph 154) teaches the WTRU not changing the UL/DL transmission direction for subframes for a period of a certain, preconfigured, number of subframes following the reception of an indication of the uplink/downlink transmission directions. Hence, the WTRU “does not expect” to change the transmission direction.

In view of the foregoing, Examiner respectfully disagrees that the prior art references of record do not teach the features of independent claim 8, as similarly recited in independent claim 12. Based on all of the above remarks, and absent any changes to the claim language which would clearly distinguish over the prior art of record, Examiner maintains the rejection.


Response to Amendment

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-13 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Stern-Berkowitz et al. (US20140086112A1), hereinafter STERN-BERKOWITZ.

Regarding claim 8, STERN-BERKOWITZ teaches A terminal comprising: (STERN-BERKOWITZ, Fig. 4B, paragraphs 71-72, teach WTRU 102 (i.e. terminal) comprising processor 118 and transceiver 120 to perform the overall functions claimed.) 
a receiver that receives downlink control information including information on a transmission direction in a given slot; (STERN-BERKOWITZ, Fig. 5, step 505, paragraphs 152, 340, teach the WTRU receiving an indication of UL/DL direction through a DCI and transmitted at a certain subframe.)
a processor that controls transmission and/or reception in the transmission direction in the given slot, (STERN-BERKOWITZ, Fig. 5, steps 506-508, paragraphs 152, 340, teach the WTRU determining UL/DL configuration for timing of UL/DL scheduling by determining a direction for each subframe.) wherein the processor does not expect to change the transmission direction in a given symbol in the given slot by the downlink control information. (STERN-BERKOWITZ, Fig. 5, steps 506-508, paragraphs 152, 340, does not teach the WTRU expecting to change the transmission direction in a given symbol in the given slot (i.e. subframe) by the indication in the DCI. Therefore, the WTRU does not expect the change. Furthermore, the WTRU does not expect the change when receiving the first and second UL/DL configuration, nor does the WTRU expect to change the direction when receiving the indication.)

Regarding claim 9, STERN-BERKOWITZ teaches the terminal according to claim 8, wherein the given symbol is at least one of PRACH, PBCH and SS. (STERN-BERKOWITZ, paragraphs 20, 47, 115, teach the given subframe comprising the given symbol is at least one of PRACH, PBCH and SS.) 

Regarding claim 10, STERN-BERKOWITZ teaches the terminal according to claim 9, wherein in receiving the PBCH and SS, the processor does not expect to change the transmission direction by the downlink control information. (STERN-BERKOWITZ, Fig. 5, steps 506-508, paragraphs 152, 340, does not teach the WTRU expecting to change the transmission direction in a given symbol in the given slot (i.e. subframe) by the indication in the DCI. Therefore, the WTRU does not expect the change. Furthermore, the WTRU does not expect the change when receiving the first and second UL/DL configuration, nor does the WTRU expect to change the direction when receiving the indication.)

Regarding claim 11, STERN-BERKOWITZ teaches the terminal according to claim 9, wherein in transmitting the PRACH, the processor does not expect to change the transmission direction by the downlink control information. (STERN-BERKOWITZ, Fig. 5, steps 506-508, paragraphs 152, 340, does not teach the WTRU expecting to change the transmission direction in a given symbol in the given slot (i.e. subframe) by the indication in the DCI. Therefore, the WTRU does not expect the change. Furthermore, the WTRU does not expect the change when receiving the first and second UL/DL configuration, nor does the WTRU expect to change the direction when receiving the indication.) 

Regarding claim 12, STERN-BERKOWITZ teaches A radio communication method for a terminal, comprising: (STERN-BERKOWITZ, Fig. 4B, paragraphs 71-72, teach WTRU 102 (i.e. terminal) comprising processor 118 and transceiver 120 to perform the overall functions claimed.) 
receiving downlink control information including information on a transmission direction in a given slot; (STERN-BERKOWITZ, Fig. 5, step 505, paragraphs 152, 340, teach the WTRU receiving an indication of UL/DL direction through a DCI and transmitted at a certain subframe.)
controlling transmission and/or reception in the transmission direction in the given slot, (STERN-BERKOWITZ, Fig. 5, steps 506-508, paragraphs 152, 340, teach the WTRU determining UL/DL configuration for timing of UL/DL scheduling by determining a direction for each subframe.) wherein the terminal does not expect to change the transmission direction in a given symbol in the given slot by the downlink control information. (STERN-BERKOWITZ, Fig. 5, steps 506-508, paragraphs 152, 340, does not teach the WTRU expecting to change the transmission direction in a given symbol in the given slot (i.e. subframe) by the indication in the DCI. Therefore, the WTRU does not expect the change. Furthermore, the WTRU does not expect the change when receiving the first and second UL/DL configuration, nor does the WTRU expect to change the direction when receiving the indication.)

Regarding claim 13, STERN-BERKOWITZ teaches the radio communication method according to claim 12, wherein the given symbol is at least one of PRACH, PBCH and SS. (STERN-BERKOWITZ, paragraphs 20, 47, 115, teach the given subframe comprising the given symbol is at least one of PRACH, PBCH and SS.)





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

CHEN et al. (US20160165578A1) is directed to dynamically change a UL/DL configuration of the frame used for communicating with a plurality of User Equipments (UEs) and signal the changed configuration using a common downlink control channel capable of being interpreted by the plurality of UEs in at least one of the one or more anchor subframes of the frame (Abstract). For specifically, paragraphs 82-83 teach the dynamic indication of the UL/DL subframe configuration.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALLI Z BUTT/Examiner, Art Unit 2412